DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed 6/5/2019.  Claims 1-20 are pending.  
The IDS filed 6/5/19 have been considered by the examiner.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e, a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these “four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of Section 101 even if the subject matter is otherwise new and useful.” In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, 
Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not complete the eligibility analysis.  Claims drawn only to an abstract idea, a natural phenomenon, and laws of nature are not eligible for patent protection.  As described in MPEP 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  
The United States Patent and Trademark Office (USPTO) has prepared revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO personnel in evaluating subject matter eligibility. The 2019 Revised Patent Subject Matter Eligibility Guidance revises the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the USPTO’s Subject Matter Eligibility Guidance in two ways. First, the 2019 Revised Patent Subject Matter Eligibility Guidance explains that abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes. Second, this 
Step 2A asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? If so, is the judicial exception integrated into a practical application of the judicial exception?  A claim recites a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is set forth or described in the claim. While the terms “set forth” and “describe” are thus both equated with “recite”, their different language is intended to indicate that there are different ways in which an exception can be recited in a claim. For instance, the claims in Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The claims in Alice Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  

 calculate growth between the current measurement and each of non-most recent measurements of the plurality of prior measurements;  identify at least one of the non-most recent measurements in response to calculated growth between the current measurement and each of non-most recent measurements of the plurality of prior measurements exceeding a threshold according to a medical guideline and the calculated growth between the current measurement and a most recent measurement of the plurality of prior measurements failing to exceed the threshold.  As drafted, the steps cover the  performance of the limitations in the mind under its broadest reasonable interpretation, but for the recitation of generic computer components.
  This judicial exception is not integrated into a practical application because the claim language does not recite any improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)); effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment see MPEP 2106.05(e). 
Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayo test is often referred to as a search for an inventive concept. Id.  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute Sections 102, 103, and 112 inquiries for the better established inquiry under Section 101”). As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the Section 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  
As described in MPEP 2106, subsection III, Step 2B of the Office’s eligibility analysis is the second part of the Alice/Mayo test, i.e., the Supreme Court’s “framework Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).  Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception?  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional steps amount to insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).
Claims 1, 11, and 16 recites additional limitation(s), including the steps of “display … an indicator of the identified at least one of the non-most recent measurements of the at least one lesion.”  Claim 1 further recites: “one or more processor” and “display device.”   The added claim language recites a components features that are and were routine and conventional at the time of Applicant’s invention was filed. 
To support the finding of the identified features being generic and conventional, the generic nature of the computer system used to carryout steps of the recited method is underscored by the system description in the instant application, which discloses: “The computing device 152 suitably embodies the tumor tracking device 110 and can comprise a workstation, laptop, tablet, smart phone, body worn computing device, server, combinations and the like. The lines between components represented in the diagram represent communications paths, which can be wired or wireless through one or more communication networks 160.” (par. 26) 

Furthermore, the courts have recognized the certain computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05 (d) (II)).  Among these are the following features, which are analogous to the step of:  displaying…an indicator of the identified at least one of the non-most recent measurements of the at least one lesion, recited in claims 1, 11, and 16. 
-	Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
-	 Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
Because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself, the claimed invention is not patent eligible.	
Claims 2-10 are dependent from Claim 1 and include(s) all the limitations of claim(s) 1. However, the additional limitations of the claims Claims 2-10 fail to recite significantly more than the abstract idea. Therefore, claim(s) Claims 2-10 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claims 12-15 are dependent from Claim 11 and include(s) all the limitations of claim(s) 11. However, the additional limitations of the claims 12-15 fail to recite significantly more than the abstract idea. Therefore, claim(s) 12-15 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claims 17-20 are dependent from Claim 16 and include(s) all the limitations of claim(s) 11. However, the additional limitations of the claims 17-20 fail to recite significantly more than the abstract idea. Therefore, claim(s) 17-20 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mabotuwana et al (US 20160314278 A1).
Claim 1.   Mabotuwana teaches a tumor tracking device, comprising:
 a guideline engine  comprising one or more processors (par. 45- components of the IT infrastructure 10 suitably include processors 48 executing computer executable instructions embodying the foregoing functionality, where the computer executable instructions are stored on memories 50 associated with the processors 48)  configured to:
 receive a current measurement and a plurality of prior measurements of at least one lesion according to a medical image of a subject (par. 65- The guideline management engine 72 selects one or more guidelines based on the context vector. Pertinent guidelines are the World Health Organization guideline 
calculate growth between the current measurement and a most recent measurement of the plurality of prior measurements;  (par. 5-a lesion grows slowly over time, it can be described as stable between two exams even though it displays significant growth over a larger number of exams that span a two-year interval. This information can be retrieved from such an early exam or its report (given that the lesion is present then) and 
a detection engine, comprising the one or more processors configured to: 
calculate growth between the current measurement and each of non- most recent measurements of the plurality of prior measurements (par. 67- radiologist makes a measurement. In a step 804, the radiologist makes another measurement intersecting the first measurement within the T second interval. In a step 806, an alert is issued by measured finding engine); and 

a user interface comprising the one or more processors configured to display on a display device  an indicator of the identified at least one of the non-most recent measurements of the at least one lesion (fig. 10-11; par. 68- The interface 900 includes an image 902 and a qualitative assessment sector 904. The image 902 includes measurements 906 for a clinical finding 908. The qualitative assessment sector 904 includes an assessment of the size 910 of the clinical finding over time 912;  par 71- display)   

Claim 2.	 Mabotuwana teaches the device according to claim 1, wherein the detection engine is further configured to select a most recent of the identified at least one of the non-most recent measurements; wherein the user interface displays the indicator for the selected most recent of the identified at least one of the non-most recent measurements (Fig. 11- displaying measurements over time)

Claim 4	Mabotuwana teaches the device according to claim 1, wherein the detection engine is further configured to: determine a guideline growth rate according to the threshold and an examination interval of the guideline; and wherein the detection engine adjusts the calculated growth according to the chronology of each of the non-most recent measurements and the determined guideline growth rate.   (par. 36- The clinical support system 14 also determines the longevity of the clinical findings and information with respect to the image references, the measurements, and/or the one or more clinical documents. The clinical support system 14 further generates a user interface which provides a longitudinal view of the related clinical findings and information)
Claim 5.  	Mabotuwana teaches device according to claim 1, wherein the user interface is further configured to: display graphically the current and plurality of prior measurements with the indicator of the identified at least one of the non-most recent measurements of the at least one lesion.  (Fig. 11-displaying measurements with dates in a graph; par. 62)

Claim 7. 	Mobatuwana teaches the device according to claim 1, wherein the user interface is further configured to generate a medical report which includes the indicator and corresponding measurements of the at least one lesion.  (par. 42- The resulting output from the intelligent control engine 40 is a cross-report grouping all the related clinical findings and information over all of the clinical documents which relate to a particular finding of interest)
Claim 8.  	Mobatuwana teaches the device according to claim 1, wherein the indicator includes one or more from the group comprising of a displayed symbol, a displayed shape, a difference in display intensity of one or more of the plurality of prior 
Claim 9. 	Mobatuwana teaches the device according to claim 1, wherein the user interface is further configured to: receive a medical image of a subject which includes the at least one lesion and data identifying the subject and chronology from at least one of the group comprising a medical imaging scanner and a medical image storage system; (par. 33- automatically creates a finding-centric longitudinal view of a patient by extracting measurements and image references from radiology reports and registering the measurements and image references across previous radiology reports) and 
display a view of the medical image which includes the at least one lesion; and further including: a measurement tool configured to measure at least one diameter of the at least one lesion  displayed in the view, which generates the current measurement.  (fig. 10-displays lesion; par. 65-measurement data including longest diameter gathered and RECIST guidelines are applied)
Claim 10.   	Mobutuwana teaches a medical imaging systemclaim 1; and a medical imaging scanner
Claim 11. 	Mobutuwana teaches a method of tumor tracking, comprising: 

 calculating growth between the current measurement and a most recent measurement of the plurality of prior measurements;  (par. 5-a lesion grows slowly over time, it can be described as stable between two exams even though it displays significant growth over a larger number of exams that span a two-year interval. This information can be retrieved from such an early exam or its report (given that the lesion is present then)
5calculating growth between the current measurement and each of non-most recent measurements of the plurality of prior measurements; (par. 67- radiologist makes a measurement. In a step 804, the radiologist makes another measurement intersecting 
identifying at least one of the non-most recent measurements in response to calculated growth between the current measurement and each of non-most recent measurements of the plurality of prior measurements exceeding a threshold according to a medical guideline and the calculated growth between the current measurement and a most recent measurement of the plurality of prior measurements failing to exceed the threshold;  (par. 67- per RECIST guideline, the largest dimension of the finding is compared to the largest dimension of the finding on that clinical document in a step 820; Fig. 10-11-displaying indication of growth) and
 displaying on a display device an indicator of the identified at least one of the non-most recent measurements of the at least one lesion.  (fig. 10-11; par. 68- The interface 900 includes an image 902 and a qualitative assessment sector 904. The image 902 includes measurements 906 for a clinical finding 908. The qualitative assessment sector 904 includes an assessment of the size 910 of the clinical finding over time 912; par 71- display)   
Claim 12. 	Mobutuwana teaches the method according to claim 11, wherein identifying includes: selecting a most recent of the identified at least one of the non-most recent measurements; and wherein displaying includes displaying the indicator for the selected most recent of the identified at least one of the non-most recent measurements.  (Fig. 11- displaying measurements over time)
Claim 13.	 Mobutuwana teaches the method according to claim 11, wherein calculating the growth between the current measurement and each of non-most recent 
Claim 14. 	Mobutuwana teaches the method according to claim 11, wherein calculating the growth between the current measurement and each of non-most recent measurements of the plurality of prior measurements includes calculating growth between the current measurement and a calculated minimum of the plurality of prior measurements.  (par. 69- sector 1004 includes an assessment of the size 1006 of the clinical finding over time 1008. The qualitative assessment also includes the RECIST status of the clinical finding 1010 and the date of the latest exam 1012. The interface 1000 also includes a matrix view 1014 of all clinical finding measurements over time; Fig. 11)
Claim 15.	 Mobutuwana teaches the method according to claim 11, wherein displaying includes: displaying graphically the current and plurality of prior measurements with the indicator of the identified at least one of the non-most recent measurements of the at least one lesion.  (Fig. 11-displaying measurements with dates in a graph; par. 62)

receive a current measurement and a plurality of prior measurements of at least one lesion according to a medical image of a subject par. 65- The guideline management engine 72 selects one or more guidelines based on the context vector. Pertinent guidelines are the World Health Organization guideline and the RECIST guideline (Response Evaluation Criteria In Solid Tumors). The guideline management engine 72 further applies rules in the selected guidelines to the obtained measurements and clinical information. In case more information is required to apply a rule in the selected guideline, the information can be obtained from the context vector, secondary algorithms applied to data in the context vector, or direct transmission by the user), each of the current and the plurality of prior measurements identified chronologically; (par. 57- retrieved measurements by the clinical support system 14 to provide a qualitative assessment of the interval change of measured findings in previous clinical documents, Fig. 11))
calculate growth between the current measurement and a most recent measurement of the plurality of prior measurements (par. 5-a lesion grows slowly over time, it can be described as stable between two exams even though it displays significant growth over a larger number of exams that span a two-year interval. This information can be retrieved from such an early exam or its report (given that the lesion is present then); 
 calculate growth between the current measurement and each of non-most recent measurements of the plurality of prior measurements (par. 67- radiologist makes 
identify at least one of the non-most recent measurements in response to calculated growth between the current measurement and each of non-most recent measurements of the plurality of prior measurements exceeding a threshold according to a medical guideline and the calculated growth between the current measurement and a most recent measurement of the plurality of prior measurements failing to exceed the threshold; (par. 67- per RECIST guideline, the largest dimension of the finding is compared to the largest dimension of the finding on that clinical document in a step 820; Fig. 10-11-displaying indication of growth) and 
display  on a display device an indicator of the identified at least one of the non-most recent measurements of the at least one lesion.  
Claim 17. 	Mobutuwana teaches the non-transitory computer-readable storage medium according to claim 16, wherein to identify includes selecting a most recent of the identified at least one of the non-most recent measurements; and wherein to display includes displaying the indicator for the selected most recent of the identified at least one of the non-most recent measurements.  (fig. 10-11; par. 68- The interface 900 includes an image 902 and a qualitative assessment sector 904. The image 902 includes measurements 906 for a clinical finding 908. The qualitative assessment sector 904 includes an assessment of the size 910 of the clinical finding over time 912;  par 71- display)   
claim 16, wherein to calculate the growth between the current measurement and each of non-most recent measurements of the plurality of prior measurements includes: determining a guideline growth rate according to the threshold and an examination interval of the guideline; and adjusting the calculated growth according to the chronology of each of the non- most recent measurements and the determined guideline growth rate.  (par. 36- The clinical support system 14 also determines the longevity of the clinical findings and information with respect to the image references, the measurements, and/or the one or more clinical documents. The clinical support system 14 further generates a user interface which provides a longitudinal view of the related clinical findings and information)
Claim 19. 	Mobutuwana teaches the non-transitory computer-readable storage medium according to claim 16, wherein to calculate the growth between the current measurement and each of non-most recent measurements of the plurality of prior measurements includes calculating growth between the current measurement and a calculated minimum of the plurality of prior measurements.  (Fig. 11-displaying measurements with dates in a graph; par. 62)
Claim 20. 	Mobutuwana teaches the non-transitory computer-readable storage according to claim 16, wherein to display includes: displaying graphically the current and plurality of prior measurements with the indicator of the identified at least one of the non-most recent measurements of the at least one lesion. (Fig. 11-displaying measurements with dates in a graph; par. 62)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775.  The examiner can normally be reached on M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A. Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RACHEL L. PORTER
Primary Examiner
Art Unit 3626



/Rachel L. Porter/Primary Examiner, Art Unit 3626